IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                             No. 95-11167
                          (Summary Calendar)



UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee,


                                   versus

ROBERT RHOADES,

                                                  Defendant-Appellant.


                        - - - - - - - - - -
           Appeal from the United States District Court
                for the Northern District of Texas
                    (USDC No. 4:95-CR-042-Y-06)
                        - - - - - - - - - -
                          October 9, 1996
Before HIGGINBOTHAM, WIENER and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Robert Rhoades appeals the sentence imposed following his

guilty-plea conviction for possession with intent to distribute

more than 50 kilograms of marijuana.              Rhoades argues that the

district   court   clearly   erred    in     finding       that    he    was    the

organizer/leader   of   criminal    activity      involving       five   or    more

participants and in increasing his offense level under § 3B1.1 of

the U.S.   Sentencing   Guidelines.         The    facts    presented     in    the

     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
Presentence Report and the testimony presented at the sentencing

hearing establish that Rhoades obtained the marijuana sources,

negotiated the transactions, and arranged for and hired people to

assist   in    transporting   the   marijuana.    The   evidence   also

established that at least five people participated in the criminal

activity.     Based on the facts presented in the PSR and the evidence

presented at the sentencing hearing, the district court’s finding

that Rhoades was an organizer/leader of criminal activity involving

at least five persons under § 3B1.1(a) was not clearly erroneous.

See United States v. Musquiz, 45 F.3d 927, 932-33 (5th Cir.), cert.

denied, 116 S. Ct. 54 (1995).

AFFIRMED.




                                    2